Exhibit 10.4

CONSULTING SERVICES AGREEMENT

THIS AGREEMENT is made as of the 31st day of October, 2007,

B E T W E E N:

LORAL SPACE & COMMUNICATIONS INC., a corporation incorporated under the laws of
Delaware

(hereinafter referred to as “Loral”)

– and –

TELESAT CANADA, a corporation incorporated under the laws of Canada

(hereinafter referred to as “Telesat”)

WHEREAS, Loral is engaged in the satellite communications business through its
wholly-owned subsidiary, Loral Skynet Corporation (“Skynet”);

AND WHEREAS, Telesat is also engaged in the satellite communications business;

AND WHEREAS, Loral has many years experience and significant expertise in the
operations of satellite communications businesses, and in particular outside of
Canada;

AND WHEREAS, Loral currently provides certain consulting services to Skynet;

AND WHEREAS, it is intended that Loral will transfer, or cause to be
transferred, to Telesat all of the assets of Skynet;

AND WHEREAS, it is intended that Loral will provide to Telesat certain
consulting services on the terms and conditions set forth herein, both in
relation to the Skynet business and otherwise related to the satellite
communication business of Telesat;

AND WHEREAS, Telesat wishes to retain Loral to act as its consultant, on a
non-exclusive basis, in connection with its business, on the terms and
conditions set forth herein;

AND WHEREAS, Loral is willing to act as a consultant to Telesat on that basis;

NOW, THEREFORE, in consideration of the covenants contained herein and for other
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties (as defined herein) agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1 – INTERPRETATION

 

1.01 Definitions

In this Agreement, unless the subject matter or context is inconsistent with
such meaning:

“Affiliate” means any Person which, directly or indirectly, Controls, is
Controlled by or is under common Control of another.

“Alternative Subscription Agreement” means that certain Alternative Subscription
Agreement dated August 7, 2007 by and among Loral Space & Communications Inc.,
Loral Skynet Corporation and 4363205 Canada Inc. (now Telesat Holdings Inc.) in
respect of the transfer of certain assets to 4363205 Canada Inc. and the
subscription of shares of 4363205 Canada Inc.

“Agreement” means this agreement, including any recitals, as amended,
supplemented or restated from time to time and “hereof” and “hereto” shall have
corresponding meanings.

“Board” means the board of directors of Telesat.

“Business Day” means any day other than a Saturday, Sunday or a day on which
(1) the principal Canadian bank of Telesat is required or authorized to close in
the City of Ottawa; or (2) the principal bank of Loral in New York City is
required or authorized to be closed, in either case whether in accordance with
established banking practice or by reason of unanticipated events, including
adverse weather conditions.

“Business Plan” means the five-year business plan of Telesat as prepared,
updated and amended from time to time in accordance with the Unanimous
Shareholders Agreement.

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”) means the possession of the power, in law or in
fact, to direct or cause the direction of the management and policies of a
corporation whether through legal and beneficial ownership of a majority of
voting securities of the corporation, by agreement or otherwise.

“including” and “includes” shall be deemed to be followed by the statement
“without limitation” and neither of such terms shall be construed to limit any
word or statement which it follows to the specific or similar items or matters
immediately following it.

“Parties” means Loral and Telesat and “Party” means any one of them.

“Person” means any natural person, sole proprietorship, partnership,
corporation, trust, joint venture, any Regulatory Authority or any incorporated
or unincorporated entity or association of any nature or any other entity
recognized by applicable law.

 

- 2 -



--------------------------------------------------------------------------------

“Regulatory Authority” means any domestic or foreign government, including any
federal, provincial, state, territorial or municipal government, and any
governmental, administrative or regulatory entity, authority, commission,
tribunal, ministry, official or agency.

“Skynet Asset Transfer Agreement” means that certain Asset Transfer Agreement
dated August 7, 2007 by and among 4363205 Canada Inc. (now Telesat Holdings
Inc.), Loral Skynet Corporation and Loral Space & Communications Inc. in respect
of the transfer to 4363205 Canada Inc. of certain assets of Loral Skynet
Corporation.

“Unanimous Shareholders Agreement” means the Unanimous Shareholders Agreement of
and in respect of Telesat Holdings Inc., Telesat Interco Inc. and Telesat dated
October 31, 2007, as the same may be amended, restated or supplemented from time
to time.

 

1.02 Statutory References

Unless otherwise provided herein, each reference to an enactment is deemed to be
a reference to that enactment, and to the regulations made under that enactment,
as amended or re-enacted from time to time.

 

1.03 Headings

The division of this Agreement into articles, sections, subsections and
schedules and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

1.04 References

Unless otherwise specified, references in this Agreement to Sections and
Schedules are to sections of, and schedules to, this Agreement.

 

1.05 Number, Gender and Section References

Unless otherwise specified, words importing the singular include the plural and
vice versa and words importing gender include all genders.

 

1.06 Calculation of Time

In this Agreement, a period of days which commences with an event shall be
deemed to begin on the first day after the event and to end at 6:00 p.m. on the
last day of the period and a period of days which commences on a date shall be
deemed to begin on that date and to end at 6:00 p.m. on the last day of the
period. If, however, the last day of a period does not fall on a Business Day,
the period shall terminate at 6:00 p.m. on the next Business Day. References to
dates and times in this Agreement are to local dates and times in Ottawa,
Ontario, unless otherwise stated.

 

- 3 -



--------------------------------------------------------------------------------

1.07 Currency

Unless specified otherwise, all statements of or references to dollar amounts in
this Agreement are to currency of the United States of America.

ARTICLE 2 – APPOINTMENT

 

2.01 Terms and Conditions

Subject to the terms and conditions of this Agreement, Telesat hereby retains
Loral as its consultant respecting its business and operations and Loral accepts
such retainer.

 

2.02 Performance

The performance by Loral of the services contemplated by this Agreement shall be
solely on behalf of and for the account of Telesat. Notwithstanding anything
contained herein to the contrary, Loral does not by this Agreement assume, and
shall not be liable for, any obligation of Telesat, financial or otherwise, to
any Person.

ARTICLE 3 – ADVICE AND SERVICES

 

3.01 Advice to be Provided by Loral

At the request of the Board, acting reasonably, Loral shall provide, in
reasonable amounts, and within a reasonable amount of time after being
requested, the following advice, in each case applying its expertise and
business judgment:

 

  (a) advice related to Telesat’s business objectives and direction to meet the
competitive demands of the satellite communications business;

 

  (b) advice related to the review and development of business strategies and
opportunities, in particular outside of Canada;

 

  (c) advice related to Telesat’s progress in meeting its business objectives
and direction and Business Plan so as to enable Telesat to identify the type,
extent and timing of Telesat’s support needs in any and all aspects of its
business;

 

  (d) advice related to the development and implementation of an appropriate
synergy plan for the integration of the Skynet business into Telesat;

 

  (e) advice related to the Skynet assets, operations and business development,
including the development of business opportunities and strategies for growth
and expansion outside of Canada;

 

  (f) advice related to satellite orbital slots for outside of Canada;

 

- 4 -



--------------------------------------------------------------------------------

  (g) advice related to capital structure and financing, in particular with
respect to the United States financial markets; and

 

  (h) advice related to satellite expert personnel and general personnel
matters, in particular in respect of non-Canadian personnel.

 

3.02 Services to be Agreed

Telesat may request the assistance of Loral in any of the following areas:
personnel benefits administration; insurance and risk management; human
resources; treasury operations related to cash management and hedging; auditing;
U.S. public relations; U.S. satellite regulatory; U.S. securities regulatory,
including Sarbanes Oxley compliance; U.S. tax; and U.S. legal. Such request may
be made by Telesat at any time during the term of this Agreement. Loral shall
consider such request, and whether it has sufficient resources to provide the
services requested, and if it is prepared to provide such services, shall
propose a fee for the provision of such services, based on the cost to Loral of
providing such services (including allocated overhead costs) plus a reasonable
profit margin and shall advise Telesat of its decision, and its proposed fee
(including separately the proposed profit margin) within six weeks of any such
request. If such fee as proposed is acceptable to Telesat, or if a different fee
is subsequently proposed and agreed (in either case with the approval of Telesat
being given as an “Interested Matter” pursuant 3.04(4) of the Unanimous
Shareholders Agreement), Loral and Telesat shall enter into a letter agreement
which describes the services to be performed and the fee as agreed.

 

3.03 Advice and Services: Non-Exclusive and Advisory

The advice and services to be provided by Loral to Telesat pursuant to
Section 3.01 and Section 3.02 are being provided on a non-exclusive basis, at
the request of Telesat. Any advice given to Telesat pursuant to Section 3.01 is
advisory only, and may be accepted or rejected, at the sole discretion of
management or the Board of Telesat. It is understood and agreed that the advice
and services to be provided pursuant to Sections 3.01 and 3.02 are exclusive of
the duties of Loral officers and directors in their capacities as directors of
Telesat, and of actions taken by Loral in its capacity as a shareholder of the
indirect parent company of Telesat.

ARTICLE 4 – COMPENSATION

 

4.01 Annual Fee

As compensation for the advice to be provided by Loral pursuant to Section 3.01,
Telesat shall pay to Loral, during the term of this Agreement, an annual fee of
$5,000,000, payable in an amount equal to $1,250,000 per quarter in arrears on
the last day of March, June, September and December in each year, commencing in
December, 2007.

 

4.02 Reimbursement of Direct Expenses

If either (i) Loral outsources any services from third parties at Telesat’s
request, including without limitation, legal, accounting, insurance and benefits
services, (ii) Loral incurs

 

- 5 -



--------------------------------------------------------------------------------

any out-of-pocket fees or expenses at the request of Telesat, (iii) Loral pays
any fees or expenses incurred by Telesat, or (iv) Loral incurs any reasonable
out-of-pocket fees or expenses on behalf of Telesat in connection with the
provision by Loral of advice under Section 3.01 hereof or otherwise, Telesat
shall reimburse Loral for the cost of all such services, fees or expenses,
within 30 days of delivery by Loral to Telesat of invoices or other proof of
payment by Loral.

 

4.03 Payment

The amounts payable pursuant to Section 4.01, 4.02 and 4.04 shall be payable by
wire transfer in immediately available funds to such bank account or accounts as
Loral shall designate by written notice to Telesat, subject, in the case of
amounts payable pursuant to Section 4.01, to the provisions of Section 4.04. Any
such direction shall remain in effect until such time as Loral provides to
Telesat a change of direction. Loral shall separately bill, in respect of advice
and services provided pursuant to Section 4.01 and 4.02, those portions of the
advice and services provided in Canada in respect of each billing period and
service (“Canadian Services”). Telesat shall deduct and withhold from any
payment made to Loral pursuant to Section 4.01, 4.02 and 4.04 such amounts as
may be required to be deducted and withheld by applicable law in respect of the
provision of Canadian Services, or in respect of interest payable pursuant to
Section 4.04. If Telesat determines that it is required by law to withhold any
amounts in respect of services not designated by Loral as being provided in
Canada, or that there is a substantial risk of assessment or reassessment of
taxes related to any such payment to Loral if no amount is withheld, it shall
give notice of such determination to Loral not less than 20 days before the date
of the next quarterly payment to be made pursuant to Section 4.01. In such
event, Loral and Telesat shall attempt to agree in good faith whether any
additional amount shall be withheld by Telesat from payments to be made to Loral
under Section 4.01 and/or Section 4.02. If Telesat and Loral are unable to
agree, then no later than 15 days prior to the due date of such payment such
dispute or difference shall be referred for final determination to a mutually
agreed independent counsel (“Independent Counsel”) . The Independent Counsel
shall be instructed to render a written opinion within 7 days of his or her
appointment. The Independent Counsel’s decision shall be final and binding on
all parties. The cost and fees of the Independent Counsel shall be borne and
paid equally by Telesat and Loral. Notwithstanding the foregoing in the event
the Independent Counsel shall not render his or her written opinion 2 days prior
to such payment due date, Telesat shall be entitled to deduct and withhold from
such payment any amount it determines in good faith and acting reasonably, and
taking into account the deliberations to date, is required to be deducted and
withheld by applicable law (and with respect to any future payments until such
time as such written opinion is delivered, following which Telesat shall act in
accordance with such opinion, as applicable), and neither Telesat nor its
Affiliates or officers shall be liable for any excess taxes deducted or withheld
in respect of any payment to Loral in such circumstances, and, in the event of
over-withholding, Loral’s sole recourse shall be to apply for a refund from the
appropriate governmental authority. Loral shall indemnify and save harmless
Telesat from any amounts which may become payable by Telesat as a result of its
failure to deduct and withhold in respect of any advice or services provided by
Loral that is not separately billed by Loral as Canadian Services, including
without limitation, any penalty, interest or other amounts, and the cost of
counsel incurred in respect of any demand for payment related thereto. To the
extent amounts are so withheld and paid over to the appropriate taxing
authority, the withheld amounts shall be treated for all purposes of this
Agreement as having been paid to Loral in respect of the payment from which such
deduction and withholding was made.

 

- 6 -



--------------------------------------------------------------------------------

4.04 Payment in Kind

If and for so long as the terms of the Acquisition Debt (as defined in the terms
of the Senior Preferred Shares of Telesat Holdings Inc. as they exist on the
date hereof) (the “Acquisition Financing”) permit the payment of the fees set
out in Section 4.01 in cash without recourse to any provision of the Acquisition
Financing providing for a fixed or calculated amount available for such purposes
and other purposes (including without limitation the Applicable Amount defined
in the credit agreement originally forming part of the Acquisition Debt (each
such provision a “basket provision”; provided, that, for the avoidance of doubt,
a basket provision does not include a covenant that requires compliance with a
financial ratio other than with respect to the financial ratios in the
Applicable Amount)), Telesat shall pay such fees in cash. Otherwise, unless the
Directors determine to utilize such basket provision in order to pay all or part
of such fee in cash, Telesat shall not be required to pay such fees in cash but
shall issue to Loral, on each payment date provided in Section 4.01, a
promissory note of Telesat for the amount of such payment. Such promissory notes
shall be payable in full, or to the extent then permitted, 10 days after (i) a
determination being made, by way of the certification provided in this
Section 4.04, that such promissory notes, or a portion of such promissory notes,
may be paid pursuant to the terms of the Acquisition Financing without recourse
to a basket provision, or (ii) if the Directors subsequently determine to
utilize such basket provision to pay some or all of such promissory notes, that
such determination has been made by the Directors, or if not then paid in full,
all such promissory notes shall be paid in full on October 31, 2018. Any such
payment shall be made in the manner provided in Section 4.03 without necessity
of delivery to Telesat of any promissory notes for cancellation. Telesat shall
provide Loral with a quarterly certificate to be delivered by not later than 60
days after each fiscal quarter-end of Telesat certifying whether any such
promissory notes, or a portion thereof, may be paid pursuant to the terms of the
Acquisition Financing without recourse to a basket provision or whether the
Directors shall have determined to pay any promissory notes by utilizing and
reducing any such basket provision, and shall specify in such certificate the
amount of such promissory notes that may then be paid, and shall provide to
Loral details in support of such certificate. Interest on all such promissory
notes shall be payable on the outstanding principal balance of each promissory
note at the rate of 7% per annum, compounded quarterly, from the date of issue
of any such promissory note to the date of payment thereof. Promissory notes,
including all accrued interest thereon, shall be repaid in order of issuance.
Loral shall deliver to Telesat all promissory notes that have been paid in full
as soon as practicable after payment in full thereof.

ARTICLE 5 – TERM AND TERMINATION

 

5.01 Term

This Agreement shall have an initial term commencing on the date hereof and
expiring on the seventh anniversary of the date hereof and at the expiry of the
initial term, this Agreement shall be automatically renewed for a further seven
year term if Loral is not then in material default under the Unanimous
Shareholders Agreement or this Agreement; provided,

 

- 7 -



--------------------------------------------------------------------------------

however, that this Agreement shall terminate upon the earlier of (i) a sale by
Loral of more than 50% of the aggregate participating equity of Telesat Holdings
Inc. received by Loral and/or its subsidiaries pursuant to the Skynet Asset
Transfer Agreement or the Alternative Subscription Agreement, or (ii) a Change
of Control of Telesat Holdings Inc. (as defined in the conditions attaching to
the Senior Preferred Shares of Telesat Holdings Inc.). In each case, the annual
fee described in Section 4.01 shall be prorated and paid only for that portion
of the period of the then current year for which this Agreement is in existence.

 

5.02 Other Remedies

Nothing in Section 5.01 is intended to replace or derogate from any other remedy
that a Party may have at law or in equity in consequence of any breach of, or
failure to observe and perform, any covenant in this Agreement by the other
Party.

ARTICLE 6 – LIMITATION OF LIABILITY

 

6.01 Limitation of Liability

In no event shall either Party have any liability for punitive, exemplary or
aggravated damages, loss of profits or revenue, failure to realize expected
savings or other commercial or economic loss of any kind whatsoever, or for any
indirect, special, incidental or consequential damages, even if advised of the
possibility of such loss or damages.

ARTICLE 7 – INDEMNIFICATION OF LORAL

 

7.01 Indemnification of Loral

Telesat covenants and agrees to defend, indemnify and hold harmless Loral, its
Affiliates and shareholders and their respective authorized representatives,
directors, officers, employees and agents (collectively, the “Indemnified
Party”) from and against all losses, claims, suits, proceedings, costs, damages,
liabilities and judgments (including reasonable attorney’s fees) sustained by
the Indemnified Party related to or arising out of this Agreement, provided that
the Indemnified Party has not committed any fraud, wilful misfeasance or wilful
misconduct in relation to the matter or matters in respect of which such
indemnification is claimed. Telesat agrees that Loral has received and is
holding the benefit of this indemnity in trust for each of the Indemnified
Parties other than Loral, with the intent that any such Indemnified Party shall
be entitled to enforce the provision of such indemnity in its favour directly
against Telesat.

 

7.02 Notification of Claim

In the event that a third party asserts a claim against an Indemnified Party
with respect to which the Indemnified Party intends to seek indemnification from
Telesat under Section 7.01, the Indemnified Party will forthwith give notice of
such claim (a “Claim”) in writing to Telesat, together with a statement of such
information respecting the Claim as it shall then have, copies of any demand,
assertion, claim, action or proceeding received by the Indemnified Party and the
basis on which the Indemnified Party is seeking indemnification.

 

- 8 -



--------------------------------------------------------------------------------

7.03 Right to Contest and Defend

(1) Telesat is entitled, at its cost and expense, to contest and defend by all
appropriate legal proceedings any Claim; provided, however, that notice of the
intention so to contest shall be delivered by Telesat to the Indemnified Party
within a reasonable time in light of the circumstances then existing, but in no
event more than 30 days after receipt of notice of the Claim from the
Indemnified Party. Any such contest may be conducted in the name and on behalf
of Telesat or the Indemnified Party, as may be appropriate. Such contest shall
be conducted by counsel chosen by Telesat, but the Indemnified Party shall have
the right to participate in such proceedings and to be represented by counsel of
its choosing at its cost and expense unless the interests of Indemnified Parties
and Telesat differ in the Claim, in which case, Telesat shall also pay all
reasonable cost and expense of counsel of the Indemnified Party. If the
Indemnified Party joins in any such contest, Telesat shall have full authority
to determine all action to be taken with respect thereto.

(2) If after such opportunity, Telesat does not elect to contest any such Claim,
subject to paragraph (5) below, Telesat shall be bound by the result obtained
with respect thereto by the Indemnified Party and the Indemnified Party shall be
entitled to abandon the contesting of the Claim or to settle or compromise the
Claim, and Telesat shall be bound by all actions of the Indemnified Party with
respect to such contest and/or Claim.

(3) At any time after the commencement of defence of any Claim by Telesat,
Telesat shall notify the Indemnified Party in writing promptly upon the
abandonment of such contest or failure of Telesat (in which event the provisions
of paragraph (2) above shall be applicable) or of the payment, compromise or
settlement by Telesat of the Claim.

(4) If requested by Telesat, the Indemnified Party will cooperate with Telesat
and its counsel in contesting any Claim which Telesat elects to contest or, if
appropriate and not inconsistent with the reasonable commercial interests of the
Indemnified Party, in making any counterclaim against the person asserting the
Claim, or any cross-complaint against any Person and will take such other action
as reasonably may be requested by Telesat to reduce or eliminate any loss or
expense for which Telesat would have responsibility, but Telesat will reimburse
the Indemnified Party for any and all reasonable expenses incurred by it in so
cooperating or acting at the request of Telesat.

(5) Notwithstanding anything herein to the contrary, neither Telesat nor any
Indemnified Party shall pay, compromise or settle any Claim or seek or agree to
any equitable relief without the consent of the other party, such consent not to
be unreasonably withheld. Telesat shall provide reasonable information to the
Indemnified Party on an ongoing basis regarding the contest and the Claim and
any proposed payment, compromise or settlement of the Claim and the basis for
any equitable relief sought. Unless Telesat shall have abandoned the contesting
of a Claim, the Indemnified Party agrees to afford Telesat and its counsel the
opportunity to be present at, and to participate in, conferences with all
persons, including Regulatory Authorities, asserting such Claim against the
Indemnified Party or conferences with representatives of or counsel for such
persons.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 8 – GENERAL

 

8.01 Notice

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by hand, courier (with a copy sent by
facsimile), by facsimile or other means of electronic communication (with a copy
sent by courier) or by delivery as hereafter provided. Any such notice or other
communication, if sent by courier or if sent by facsimile or other means of
electronic communication, shall be deemed to have been received on the Business
Day following the confirmation of receipt, or if delivered by hand shall be
deemed to have been received at the time it is delivered to the applicable
address noted below. Notice of change of address shall also be governed by this
Section 8.01. Notices and other communications shall be addressed as follows or
to such other address as the parties shall notify each other in writing from
time to time:

If to Loral:

Loral Space & Communications Inc.

600 Third Avenue

New York, N.Y. 10016

Attention: General Counsel

Fax No.:    (212) 338-5320

If to Telesat:

Telesat Canada

1601 Telesat Court

Gloucester, Ontario

K1P 5P4

Attention: Vice President Law

Fax No.:    (613) 748-8784

 

8.02 Performance on Holidays

If any action is required to be taken pursuant to this Agreement on or by a
specified date which is not a Business Day, then such action shall be
sufficiently taken if taken on or by the next succeeding Business Day.

 

8.03 Governing Law

This Agreement shall be governed by, and interpreted and enforced in accordance
with, the laws in force in the Province of Ontario (excluding any conflict of
laws rule or principle which might refer such construction to the laws of
another jurisdiction). Each Party irrevocably submits to the non-exclusive
jurisdiction of the courts of Ontario with respect to any matter arising
hereunder or related hereto.

 

- 10 -



--------------------------------------------------------------------------------

8.04 Entire Agreement

This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement, constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede all prior
agreements, negotiations, discussions, undertakings, representations, warranties
and understandings, whether written or oral, among any of the Parties.

 

8.05 Further Assurances

Each Party shall from time to time promptly execute and deliver such further
documents, and take such further action, as may be reasonably necessary or
appropriate to give effect to the provisions and intent of this Agreement and to
complete the transactions contemplated by this Agreement.

 

8.06 Expenses

Each Party shall pay all expenses it incurs in authorizing, preparing, executing
and performing this Agreement including all fees and expenses of its respective
legal counsel, investment bankers, brokers, accountants or other representatives
or consultants.

 

8.07 Amendments

Except as expressly provided in this Agreement, no amendment, supplement,
restatement, replacement or termination of any provision of this Agreement is
binding unless it is in writing and signed by all the Parties, at the time of
the amendment, supplement, restatement, replacement or termination, and such
writing shall be binding on all parties to this Agreement.

 

8.08 Waiver of Rights

No waiver of any provision of or consent to depart from this Agreement is
binding unless it is in writing and signed by all the Parties. No failure to
exercise, and no delay in exercising, any right or remedy unless this Agreement
will be deemed to be a waiver of that right or remedy. No waiver of any breach
of any provision of this Agreement will be deemed to be a waiver of any
subsequent breach of that provision.

 

8.09 Remedies Cumulative

The rights and remedies under this Agreement are cumulative and in addition to,
and not in substitution for, any other rights and remedies, available at law or
in equity or otherwise. No single or partial exercise by a party of any right or
remedy precludes or otherwise affects the exercise of any other right or remedy
to which that party may be entitled.

 

8.10 Assignment

Neither Party may assign this Agreement or any rights or benefits hereunder to
any Person without the other Party’s consent, such consent not to be
unreasonably withheld.

 

- 11 -



--------------------------------------------------------------------------------

8.11 Successors and Assigns

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors (including any successor by reason of amalgamation
or statutory arrangement) and permitted assigns.

 

8.12 Counterparts

This Agreement and any amendment, supplement, restatement or termination of any
provision of this Agreement may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together shall constitute one agreement.

 

8.13 Survival

The provisions of Article 6 and Article 7 shall remain in effect after the
expiry or termination of this Agreement, until such time as the Parties mutually
agree to the release of the obligations contained therein. No termination of
this Agreement by a Party shall affect the rights and obligations of the other
Party which have accrued as of the date of such termination.

 

8.14 No Agency, Partnership or Joint Venture

In giving effect to this Agreement, no Party shall be or be deemed an agent or
employee of the other Party for any purpose and their relationship to each other
shall be that of independent contractors. Nothing in this Agreement shall
constitute a partnership or a joint venture between the Parties. No Party shall
have the right to enter into contracts on behalf of, pledge the credit of, or
incur liabilities on behalf of, the other Party.

(signature page follows)

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 

LORAL SPACE & COMMUNICATIONS INC. By:   /s/ Avi Katz   Name:   Avi Katz   Title:
  Vice President and Secretary TELESAT CANADA By:   /s/ Jennifer Lecour   Name:
  Jennifer Lecour   Title:   Vice President, General Counsel and Secretary